                            LINITED STATES DISTzuCT COURT
                             NORTHERN DISTzuCT OF TEXAS
                                  LUBBOCK DIVISION

UNITED STATES OF AMEzuCA,
     Plaintiff,

                                                            NO. 5:21-CR-022-01-H

DREW DWAYNE DIAL,
     Defendant.


                  OR-DER ACCEPTING REPORT AND RECOMMENDATION
                      OF TIIE UNTTED STATES MAGISTRATE JIJDGE
                             CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magisuate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636(bX1), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is conect, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SOORDERED.

         Datedtdy     L ,202l.


                                             JAMES       SLE      DRIX
                                             TINITE    STATES DISTRICT JUDGE
